EXHIBIT 10.3

EXECUTIVE SEVERANCE SECURITY AGREEMENT

This Agreement, dated as of April 30, 2009, is between Altus Pharmaceuticals
Inc., a Delaware corporation (the “Company”), and Thomas J. Phair, Jr., in his
capacity as an officer of the Company, as Collateral Agent (the “Collateral
Agent”) for the employees covered by the Altus Pharmaceuticals Inc. Executive
Severance Policy effective April 30, 2009 through June 30, 2010 (the “Executive
Severance Policy”). The parties agree as follows:

1. Security.

1.1. Grant of Collateral. As security for the payment and performance of the
Company’s obligations under the Executive Severance Policy (but only to the
extent that amounts payable under the Executive Severance Policy are exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
this Agreement and the Control Agreement (as defined below) (the “Secured
Obligations”), the Company hereby creates a security interest in favor of the
Collateral Agent for the benefit of the Employees (as defined below) and the
holders from time to time of the Secured Obligations in all of the Company’s
right, title and interest in and to (but none of its obligations or liabilities
with respect to) that certain deposit account described on Schedule 1 hereto
(the “Collateral”). For purposes of this agreement, “Employees” shall mean, as
of any date, all employees and former employees of the Company who are eligible
as of such date to receive a severance payment under the Executive Severance
Policy, subject to the terms and conditions set forth therein, and shall, for
the avoidance of doubt, exclude any such employees or former employees who have
forfeited or who have received the severance payment provided for under the
Executive Severance Policy.

1.2. Covenant with Respect to Security. The Company shall cause the financial
institution listed on Schedule 1 to enter into an account control agreement with
the Collateral Agent in form and substance reasonably satisfactory to the
Collateral Agent (the “Control Agreement”).

1.3. No Liens or Dispositions. All Collateral shall be free and clear of any
liens and restrictions on the transfer thereof, including contractual provisions
which prohibit the assignment of rights under contracts, except for
nonconsensual liens imposed by law and liens and restrictions on transfer
approved by the Collateral Agent in writing.

2. Right to Realize upon Collateral. Except to the extent prohibited by
applicable law that cannot be waived, this Section shall govern the Collateral
Agent’s rights to realize upon the Collateral if the Collateral Agent has
delivered a Notice of Exclusive Control (as defined in the Control Agreement).
Such Notice of Exclusive Control shall be delivered by the Collateral Agent upon
the Company’s failure to make any payment when due under the Executive Severance
Policy, if such failure is not remedied within 30 days. The provisions of this
Section are in addition to any rights and remedies available at law or in
equity.

2.1. Assembly of Collateral; Receiver. The Company shall, upon the Collateral
Agent’s request, assemble the Collateral and otherwise make it available to the
Collateral Agent. The Collateral Agent may have a receiver appointed for all or
any portion of the Company’s assets or business which constitutes the Collateral
in order to manage, protect, preserve, sell and otherwise dispose of all or any
portion of the Collateral.

2.2. Waiver. To the extent it may lawfully do so, the Company waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Collateral Agent, any valuation, stay, appraisement, extension, redemption
or similar laws now or hereafter existing which, but for this provision, might
be applicable to the disposition of any Collateral made under the judgment,
order or decree of any court, or privately under the authority conferred by this
Agreement, or otherwise.

2.3. Application of Proceeds. All funds collected from the Company and any cash
contained in the Collateral, the application of which is not otherwise
specifically provided for herein, shall be applied as follows:

(a) First, to the payment of the reasonable expenses of the Collateral Agent and
the reasonable fees and expenses of its counsel, under this Agreement and the
Control Agreement;

(b) Second, any surplus then remaining to the payment of the Secured Obligations
in such order and manner as the Collateral Agent may in its reasonable
discretion determine; and

(c) Third, any surplus then remaining shall be paid to the Company, subject,
however, to the rights of the holder of any then existing lien for which the
Agent has received a proper demand for proceeds prior to making such payment to
the Company.

3. Custody of Collateral. Except as provided by applicable law that cannot be
waived, the Collateral Agent will have no duty as to the custody and protection
of the Collateral, the collection of any part thereof or of any income thereon
or the preservation or exercise of any rights pertaining thereto, including
rights against prior parties, except for the use of reasonable care in the
custody and physical preservation of any Collateral in its possession.

4. Reimbursement of Expenses. The Company shall promptly pay on demand all
reasonable expenses of the Collateral Agent (including reasonable attorney fees
and expenses) in connection with the preparation of this Agreement, operations
hereunder and enforcement and collection hereof, whether before or after
bankruptcy or similar proceedings (and whether or not allowed as a claim
therein).

5. Termination. Upon the earlier of (x) the Expiration Date (as defined in the
Executive Severance Policy) and (y) the first date following the date hereof
upon which the fair market value of one share of the Company’s common stock
equals $5.00, this Agreement shall terminate and the Collateral Agent shall
promptly execute appropriate documents to evidence such termination and return
all Collateral in its possession to the Company. For purposes of the preceding
sentence, “fair market value” shall mean (i) the average of the closing sales
prices for the shares of Common Stock on the NASDAQ Global Market or other
trading market where such security is listed or traded as reported by Bloomberg
Financial Markets (or a comparable reporting service of national reputation
selected by the Company and reasonably acceptable to the Collateral Agent if
Bloomberg Financial Markets is not then reporting sales prices of such security)
for the ten (10) consecutive trading days immediately preceding such date or
(ii) if fair market value cannot be calculated as of such date on the foregoing
basis, the fair market value shall be as determined by the Board of Directors of
the Company in the exercise of its good faith judgment. Notwithstanding any
other provision of this Agreement, the security interest created by this
Agreement shall immediately terminate with respect to any amounts deemed
necessary by the Company to satisfy its tax withholding obligations with respect
to the Secured Obligations, any such amounts shall be released from the
Collateral and delivered to the Company promptly upon the Company’s request
therefor, and the Collateral Agent shall take any actions necessary to effect
such release and delivery. The Collateral Agent shall provide notice to the
Company reasonably in advance of making payment with respect to any Secured
Obligation so that appropriate arrangements may be made for tax withholding
requirements to be satisfied with respect to such payment, to the extent such
requirements have not previously been satisfied.

6. Section 409A. For the avoidance of doubt, to the extent that any severance
payment under the Executive Severance Policy (or portion thereof) is not exempt
from Section 409A of the Code, such severance payment (or portion) shall not
constitute a Secured Obligation under this Agreement.

7. General. This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns and shall not give rights to
any third parties, including but not limited to the Employees; provided,
however, that the Company may not assign its rights or obligations hereunder
without the prior written consent of the Collateral Agent. Notices shall be
furnished in writing to each party at its addresses appearing below or as it may
otherwise direct in writing actually received by the other party. The invalidity
or unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and any invalid or unenforceable
provision shall be modified so as to be enforceable to the maximum extent of its
validity or enforceability. The headings in this Agreement are for convenience
of reference only and shall not limit, alter or otherwise affect the meaning
hereof. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior and current
understandings and agreements, whether written or oral. This Agreement and all
actions in connection herewith shall be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the Commonwealth of
Massachusetts, except as may be required by the Uniform Commercial Code of other
jurisdictions with respect to matters involving the perfection of the Collateral
Agent’s lien on the Collateral located in such other jurisdictions. This
Agreement is not intended to form and shall not be construed as forming any part
of an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.

[The remainder of this page is left intentionally blank.]Each of the undersigned
has caused this Agreement to be executed and delivered by its duly authorized
officer as an agreement under seal as of the date first written above.

ALTUS PHARMACEUTICALS INC.

/s/ Georges Gemayel



          

Name: Georges Gemayel, Ph.D.
Title: President and Chief Executive Officer

333 Wyman Street
Waltham, MA 02451

COLLATERAL AGENT

/s/ Thomas J. Phair, Jr.



          

Name: Thomas J. Phair, Jr.
Title: Vice President, Finance and Treasurer

333 Wyman Street
Waltham, MA 02451

1

Schedule 1

Deposit Account

          Account #   Owner   Bank
[Account Number]
  Altus Pharmaceuticals Inc.   The Bank of New York
 
       

2